On Certified Order of the Supreme Court of the State of New York Appellate Division, Second Judicial Department, No. 90-02569. This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
On January 17, 1995, pursuant to Gov.Bar R. V(11)(F)(1), the Office of Disciplinary Counsel of the Supreme Court of Ohio filed with this court a certified copy of an order of discipline entered on August 31,1992, by the Supreme Court of the State of New York, Appellate Division, Second Judicial Department, in In the Matter of Dennis C. Larsen, case No. 90-02569, suspending respondent for three years commencing October 1, 1992.
On January 26, 1995, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed a response to said show cause order and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that, effective April 27, 1995, pursuant to Gov.Bar R. V(11)(F)(4), respondent, Dennis C. Larsen, a.k.a., Dennis Charles Larsen, Attorney Registration No. 0049273, last known address in Norwood, New Jersey, be suspended from the practice of law in the state of Ohio and that his suspension be concurrent with his suspension in the state of New York.
IT IS FURTHER ORDERED that the respondent, Dennis C. Larsen, a.k.a., Dennis Charles Larsen, immediately cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency or other public authority.
IT IS FURTHER ORDERED that respondent is hereby forbidden to counsel or advise or prepare legal instruments for others or in any manner perform such sérvices.
*1425IT IS FURTHER ORDERED that respondent is hereby divested of each, any and all of the rights, privileges and prerogatives customarily accorded to a member in good standing of the legal profession of Ohio.
IT IS FURTHER ORDERED that respondent surrender on or before May 30, 1995, his certificate of admission to practice to the Clerk of this court and that his name be stricken from the roll of attorneys maintained by this court.
IT IS FURTHER ORDERED that, pursuant to Gov.Bar R. X(3)(F), respondent shall complete one credit hour of continuing legal education for each month, or portion of a month of the suspension. As part of the total credit hours of continuing legal education required by Gov.Bar R. X(3)(F), respondent shall complete one credit hour of instruction related to ethics and professional responsibility, including instruction on substance abuse, for each six months, or portion of six months, of the suspension.
IT IS FURTHER ORDERED that respondent shall not be reinstated to the practice of law in Ohio until respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio and this court orders respondent reinstated.
IT IS FURTHER ORDERED that on or before May 30, 1995, respondent shall:
1. Notify all clients being represented in pending matters and any co-counsel of his suspension and his consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in his place;
2. Regardless of any fees or expenses due respondent, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in the possession or control of respondent;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties, of his disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of respondent with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all notices required by this order by certified mail with a return address where communications may thereafter be directed to respondent;
6. File with the Clerk of this court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order showing proof of service of notices required herein, setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by respondent pursuant to this order.
IT IS FURTHER ORDERED that respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Resnick, Pfeifer and Cook, JJ., concur.
Douglas, Wright and F.E. Sweeney, JJ., dissent and would indefinitely suspend respondent.